—Order, Supreme Court, New York County (Charles Ramos, J.), entered January 12, 2000, which to the extent appealed from as limited by the brief, granted plaintiffs motion to dismiss defendant IBN’s affirmative defense premised upon the doctrine of res judicata, unanimously affirmed, with costs.
*282Courts of this State generally will accord recognition to judgments rendered in a foreign country under the doctrine of comity, absent a showing of fraud in the procurement of the foreign judgment or unless recognition of the judgment would offend a strong policy of New York (Greschler v Greschler, 51 NY2d 368, 376). However, since there was no final determination by the Slovene court as to the merit of plaintiff LBS’s present claim, the decision of that court cited by appellant is not entitled to res judicata effect with respect to this action. Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.